COLEMAN, J.
The appeal is prosecuted from a decree of the court, dismissing complainant’s bill, upon the ground that it is without equity. The complainant avers in the bill of complaint, that he is a judgment creditor of the Montgomery Iron Works, a corporation, that execution issued upon his judgment, which was returned “no property found.” The bill avers that the defendant corporation is insolvent. The object of the bill is to hold certain stockholders and bondholders, who are made respondents, liable for the satisfaction of his *237judgment. The right of complainant to equitable relief against the stockholders and bondholders is based upon the following statement of facts: The respondents, Dimmick and Baldwin and others, were promoters and incorporators of the defendant corporation, and fixed its capital stock at $50,000. The respondents Dimmick and Baldwin each subscribed for five thousand dollars of stock, and Craik for twenty-five hundred dollars ; the remainder of the stock was subscribed. for by others, who the bill avers are totally insolvent, and for this -reason are not made parties defendant. The bill avers that the capital stock was paid for. by selling or turning over to the defendant corporation property of an old plant which belonged to or was controlled by the promoters and incorporators, the value of -which did not exceed twenty-five hundred dollars', and as a part of the consideration, it was understood, that bonds of the face value of fifty thousand dollars in addition to the stock were to be issued, one-half of which were to be retained by the corporation, and the remaining half, to be issued to the stockholders, that nothing was paid and nothing was to be paid by the stockholders for the bonds issued to them. The conclusion of the pleader from these facts is, that respondents áre liable on their subscription for stock to the creditors of the corporation, for the difference between the actual value of the property paid in as capital stock, and the amount subscribed for and received by them. Complainant further concludes that these respondents are liable to creditors of the corporation for the full face value of the bonds received by them, for which they have paid nothing. The bill shows, that the twenty-five thousand dollars of bonds retained by the corporation, have been disposed of in due course of trade, but it avers, that the stockholders who are -made respondents have not parted with the bonds issued to and received by them. The bill contains a prayer for general relief.
So far as the bill of complaint seeks to fasten a liability against the respondent owners and holders of •the bonds, the bill is .without equity. The bill expressly avers that these bonds “were issued and turned over to said parties without pay or promise to pay, except as in the manner stated,” &c. It may be that under the averments of the bill, these bonds in the hands of *238the original holders, are invalid as claims against the corporation or other creditors, but there is nothing to show a promise to pay anything for them. On the contrary, the parties receiving them did not and were not to pay anything for them. A different principle applies to the subscriptions for stock. The bill avers that the subscriptions for stock were paid for in property, at a valuation double its real money value.
Section 6, Article XIV, of the Constitution of 1875, reads as follows: “No corporation shall issue stock or bonds except for money, labor done, or money or property actually received-; and all fictitious increase of stock or indebtedness shall be void. The stock and bonded indebtedness of corporations shall not be increased, except in pursuance of general laws, nor without the consent of the persons holding the larger amount in value of stock, first obtained at a meeting to be held after thirty days notice given in pursuance of law.”
.Section 1805 of the Code of 1876 reads as follows: ‘ ‘All subscriptions. to the capital stock of any company organized or proposed to be organized under the provisions of this article shall be made payable in money, or in labor or property at its money value, to be named in the list of subscription, and in case of a failure to perform the labor, or deliver the property, according to the terms of the subscription, the money value thereof as named in the lists of subscription, shall be paid by the subscribers.”
We are aware that in some courts, (Memphis & C. R. R. Co. v. Dow, 120 U. S. 287 and others) it has been held, that similar constitutional provisions were intended to protect the purchasers of stock, but the construction placed by this court upon the constitutional provisions and the statutes relative thereto were intended for the protection of creditors of the corporation, as well as purchasers of the stock. This question was reviewed at great length in the case of Elyton Land Co. v. Birmingham Warehouse & Elevator Co., 92 Ala. 407, and the conclusion reached that “when a subscription for stock in a corporation is made payable in property, the property must be taken at its reasonable money value; and though a margin will be allowed for an honest difference of opinion as to its value, a valuation grossly excessive, knowingly made, while its acceptance may bind the cor*239poration, is a fraud on creditors and they may proceed against the stockholders individually as for an unpaid subscription.” See the authorities referred to in the opinion. The same principle was announced in the subsequent case of Nicrosi v. Irvine, 102 Ala. 648.
That complainant had the right to file the present bill for his individual benefit, we think there is no doubt. The Elyton Land Co. Case, supra, was just such a bill. See also Hall & Farley v. Henderson, 114 Ala. 601; Acts of 1894-95, p. 881.
It is unnecessary to consider in the present case the effect of the act of 1894-95 upon the act of 1888-89, p. 94. That the last act (1894-95) is valid and applicable to complainant, who is a judgment creditor, cannot' be questioned.—Harper v. The State, 109 Ala. 28.
The court erred in dismissing complainant’s bill for want of equity.
Reversed and remanded.